Citation Nr: 0125792	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-15 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical services provided in March 1999. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The appellant (also referred to as "claimant") has 
unverified active duty service from June 1964 to May 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in April 1999 by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.  The appellant entered notice of disagreement with 
this decision in June 1999; the VAMC issued a statement of 
the case in June 1999; and the appellant entered a 
substantive appeal, on a VA Form 9, which was received in 
August 1999.  


FINDINGS OF FACT

1.  The appellant was hospitalized at a private hospital, 
Pikeville Methodist Hospital, from March 14, 1999 to March 
20, 1999, for symptoms of chest pain.  

2.  When private medical services were rendered in March 1999 
the appellant was not in receipt of any service-connected 
disability.  


CONCLUSION OF LAW

The legal criteria for entitlement to payment of, or 
reimbursement for, the cost of unauthorized medical services 
furnished to the appellant in March 1999 have not been met.  
38 U.S.C.A. §§ 1703, 1710, 1728 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 17.120 (2000); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  In the rating 
decision and statement of the case, VA advised the appellant 
of what must be demonstrated to establish a claim for payment 
of, or reimbursement for, unauthorized private medical 
services provided in March 1999, and the appellant was 
afforded a personal hearing.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence which might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
relevant evidence which has not been obtained.  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

The appellant contends that he is entitled to payment of, or 
reimbursement for, the cost of private hospitalization and 
medical treatment at the private Pikeville Methodist Hospital 
in March 1999.  He contends that payment or reimbursement is 
warranted because emergency treatment was required for his 
symptoms of chest pain.  The appellant wrote that in March 
1999 he was having chest pains, and he had a history of heart 
problems.  He contends that, upon entering the private 
hospital, he asked to be transferred to a VA hospital as soon 
as possible, but a private physician at the hospital probably 
did not make the request of VA.  He also contends that a 
social worker at the private Pikeville Methodist Hospital 
told him that VA would pay his hospital bills because they 
refused to transfer him to a VA hospital. 

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C.A. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be: (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C.A. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.  
See also Parker v. Brown, 7 Vet. App. 116 (1994).  The Board 
notes in particular that each of these three criterion must 
be met in order to establish entitlement to reimbursement or 
payment of medical expenses under 38 U.S.C.A. § 1728.  See 
Zimick v. West, 11 Vet. App. 45, 49 (1998).

The evidence of record establishes that the appellant was 
hospitalized at a private hospital, Pikeville Methodist 
Hospital, from March 14, 1999 through March 20, 1999 for 
symptoms of chest pains.  However, the claims file reflects 
that, when private medical services were rendered by 
Pikeville Methodist Hospital in March 1999, the appellant was 
not in receipt of any service-connected disability.  
38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a)(1)-(3).  
Therefore, there is nothing of record to suggest that the 
March 1999 treatment at the private Pikeville Methodist 
Hospital was for a service-connected disability, or related 
to a service-connected disability.  

The Board notes the appellant's contention that the private 
medical treatment in March 1999 was for a medical emergency, 
that he requested a transfer to a VA medical center, and that 
the requested transfer, if made at all by the private 
hospital, was refused by VA.  In this case, even if the 
appellant were to establish that he met the criteria of 
treatment for a medical emergency as of March 14, 1999, and 
demonstrated that VA or other Federal facilities were not 
feasibly available, he would still fail to meet the second 
requirement under 38 U.S.C.A. § 1728, that is, the 
requirement that care or services must be for an adjudicated 
service-connected disability, or for a non-service-connected 
disability associated with or aggravating an adjudicated 
service-connected disability, or for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. § 
1728(a)(2); 38 C.F.R. § 17.120(a)(1)-(3).

With regard to the appellant's statement to the effect that a 
social worker at the private Pikeville Methodist Hospital 
told him that VA would pay his hospital bills because they 
refused to transfer him to a VA hospital, the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where an appellant relies to his detriment on the advice of 
an entity other than VA, the appellant cannot look to VA for 
recovery.  See Townsend v. Brown, 9 Vet. App. 258 (1996).  In 
this case, the appellant does not allege that VA in any way 
authorized his private medical treatment in March 1999 or 
otherwise diverted his care to the private hospital.  In this 
regard, the Court has determined that even a VA physician's 
direction diverting care to another facility when VA care has 
been requested does not constitute "authorization" as 
defined in 38 U.S.C.A. §§ 1703 or 1710 for VA payment or 
reimbursement of private medical expenses.  Malone v. Gober, 
10 Vet. App. 539, 542 (1997); accord Zimick, supra.  The 
Court has noted that, while 38 U.S.C.A. §§ 1703 and 1710 
allow VA to contract for private care under certain 
circumstances, these provisions do not mandate that such care 
be authorized.  See 38 U.S.C.A. §§ 1703, 1710(a)(3); Zimick, 
11 Vet. App. at 50.  However, to meet this criterion, 
treatment must be for a service-connected disability, which 
the evidence establishes the appellant did not have, or 
treatment must have occurred under other conditions which do 
not pertain to this appellant, such as receipt of medical 
services in a VA facility.  Zimick at 51-52.  In the absence 
of evidence to establish that the appellant meets the 
criteria for payment or reimbursement of non-VA medical 
services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. §§ 1703 or 1710, payment or reimbursement 
of those services is not warranted.  

As the appellant, at the time of private hospitalization in 
March 1999, was not service-connected for any disability, he 
has not met the basic eligibility criteria for payment or 
reimbursement of the expenses of hospitalization and care.  
He has not shown that he was treated for a "service-
connected disability."  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  The Court has held that the plain language of a 
statute "must be given effect unless a 'literal application 
of [it] will produce a result demonstrably at odds with the 
intention of the drafters.'"  Sabonis v. Brown, 6 Vet. App. 
426, 429 (1994), quoting Gardner v. Derwinski, 1 Vet. App. 
584, 586-87 (1991).  The appellant's contentions, therefore, 
are legal, and not evidentiary in nature.  "[W]here the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis, 6 Vet. App. at 430.  For these reasons, the 
Board finds that the appellant's claim is without legal 
merit.


ORDER

The appeal for payment of, or reimbursement for, unauthorized 
private medical services provided in March 1999, being 
without legal merit, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

